Case 2:20-cv-12682-SFC-KGA ECF No. 13, PageID.227 Filed 02/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ANTHONY D. JONES, # 193539,

                       Petitioner,                       Case Number: 2:20-CV-12682
                                                         HONORABLE SEAN F. COX
v.

MICHELLE FLOYD,

                       Respondent.
                                           /

                 OPINION AND ORDER DENYING PETITIONER’S
            MOTION FOR CERTIFICATE OF APPEALABILITY (ECF No. 11)

       Petitioner Anthony D. Jones has appealed the Court’s opinion and judgment denying his

pro se petition for the writ of habeas corpus. The habeas petition challenged Petitioner’s

Michigan convictions for two counts of second-degree criminal sexual conduct, Mich. Comp.

Laws § 750.520c(1)(a), two counts of third-degree criminal sexual conduct, Mich. Comp. Laws

§ 750.520d(1)(a), and one count of fourth-degree criminal sexual conduct, Mich. Comp. Laws §

750.520(e)(1)(a). Petitioner sought habeas relief on these grounds: (i) the trial court lacked

jurisdiction because of defects in the criminal complaint and warrant; and (ii) the Michigan

appellate courts erred in deciding his post-conviction appeal. The Court found no merit in these

claims and denied the petition. Currently before the Court is Petitioner’s motion for a certificate

of appealability.

       The Court declined to grant a certificate of appealability (COA) at the same time the

Court denied the petition. So the Court construes Petitioner’s current motion for a COA as a

motion for reconsideration. Motions for reconsideration may be granted when the moving party

shows (1) a “palpable defect,” (2) by which the court and the parties were misled, and (3) the
Case 2:20-cv-12682-SFC-KGA ECF No. 13, PageID.228 Filed 02/09/21 Page 2 of 3




correction of which will result in a different disposition of the case. E.D. Mich. L.R. 7.1(h)(3).

A “palpable defect” is a “defect which is obvious, clear, unmistakable, manifest or plain.” Olson

v. The Home Depot, 321 F. Supp. 2d 872, 874 (E.D. Mich. 2004).

       Petitioner seeks a COA for the two claims raised in his habeas petition. The Court

denied Petitioner’s challenge to the adequacy of the state criminal complaint and warrant

because the claim challenged a state-court determination on a state-law issue. Estelle v.

McGuire, 502 U.S. 62, 68 (1991). In his second claim, Petitioner challenged the state courts’

handling of his post-conviction appeals. This claim was denied because, like Petitioner’s first

claim, it raised only alleged violations of state law.

       Petitioner fails to show that the Court made an obvious, clear, unmistakable, manifest, or

plain error in denying his habeas claims. His motion simply reasserts arguments advanced in his

petition. A motion which presents the same issues already ruled upon by the Court does not

allege sufficient grounds for reconsideration. See E.D. Mich. L.R. 7.1(h)(3) (“[T]he Court will

not grant motions for rehearing or reconsideration that merely present the same issues relied

upon by the Court, either expressly or by reasonable implication.”). The Court will deny

reconsideration.

       Petitioner also states that he received ineffective assistance of counsel. (ECF No. 11,

PageID.209.) This claim was not raised in the petition and it is unclear whether Petitioner

intends to assert ineffective assistance of counsel as a new claim or a new basis for a COA. To

the extent that he seeks a COA on this claim, the request is denied because the claim was not

raised in the petition. To the extent that Petitioner asserts this claim as a new basis for habeas

corpus relief, the claim is comparable to a second or successive petition. The Court has no


                                                  2
Case 2:20-cv-12682-SFC-KGA ECF No. 13, PageID.229 Filed 02/09/21 Page 3 of 3




jurisdiction to adjudicate a second or successive petition unless the Sixth Circuit Court of

Appeals authorizes the filing of a second or second petition. See 28 U.S.C. § 2244(b)(3)(A);

Burton v. Stewart, 549 U.S. 147, 149, 157 (2007) (concluding that the District Court lacked

jurisdiction to entertain a state prisoner’s second or successive habeas petition challenging

custody because the petitioner failed to comply with the gatekeeping requirements of § 2244(b)

and neither sought, nor received, authorization from the Court of Appeals before filing the

petition). Because Petitioner has not received permission from the Court of Appeals to file a

second or successive petition raising this claim, the Court lacks authority to address the merits of

the new claim.

       Accordingly, for the reasons states, the Court DENIES Petitioner’s Motion to Grant

Certificate of Appealability (ECF No. 11).


                                              s/Sean F. Cox
                                              SEAN F. COX
                                              UNITED STATES DISTRICT JUDGE
Dated: February 9, 2021




                                                 3
